Judgment, Supreme Court, New York County (Colleen McMahon, J.), rendered October 18, 1995, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing her, as a second felony offender, to a term of 6 to 12 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. We find no basis upon which to disturb the jury’s credibility determinations. Concur— Sullivan, P. J., Wallach, Lerner, Andrias and Buckley, JJ.